Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
The proposed amendments in claims 1, 5, 11 and 16 raise new issues: “comprises at least 10 percent by weight of metal nanoparticle with the balance of the conductive metal ink composition comprising organic stabilizing groups and a solvent” and “the solvent comprises”, which would require further search and/or consideration. The new added claims 21-22 also needs further search and/or consideration. Therefore the amendments are not entered. 
Regarding arguments in claim 1 that Ng ignores the fact that the conductive metal ink composition of Applicant’s claims excludes a polymer coating that such as step would not lead to a conductive trace, it is not persusive. First, the primary reference of Chopra (US 2013/03444232) already discloses silver nanoparticles as the conductive trace. So it is not necessary for Ng to repeat building the conductive trace. Second, Ng discloses inorganic particles including metal. Thus, Ng discloses the function of inorganic particles being a conductor which is equivalence to a conductive trace. The combination of Chopra and Ng is to address the limitations of "heating silver nanoparticles at a temperature of less than a glass transition temperature of the UV curable composition to form a conductive trace". In other words, Ng teaches that a polymer coating on the inorganic particles is equivalence to "a conductive trace forming by silver nanoparticles embedded in the UV curable composition". It is noted that in the disclosure of applicant, the conductive trace is covered/coated by the UV curable composition (as shown in Fig. 1, item 120 (composition) covered item 111 (trace)). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741  

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742